DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 9-12, 16-17, 19-25   have been considered but are not persuasive for the following reasons.  
Applicant argues on page 10 that
“the cooling effects are much different than the cooling as described in the present application and claimed in Claim 20. As indicated in FIG.2, Kleggetvelt’s cooling is applied after the heating but not simultaneously with the heating” 
Examiner respectfully disagrees.  The arguments are not presented to limitations as presented in claim.  The claim does not require any specifics of when cooling is applied, i.e. simultaneously with the heating.  It is noted that the features upon which applicant relies (simultaneous heating and cooling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 10 that:
“Also, the purpose of the Kleggetveit cooling to investigate conduction velocity, whereas Applicant’s cooling is to prevent skin damage while treating painful neuropathy.”

Applicant argues on page 10 that:
“Examiner refers to the Altshuler patent which includes a polarizer to eliminate unwanted light reflected from a skin surface. However, Applicant submits that there is nothing in the prior art Nemenov patent, the Kleggetveit paper or the Altshuler or all of them taken together to suggest that the three reference be combined to suggest the present invention as currently claimed. ”
Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Examiner has followed all requirements for making an obviousness type rejection.
Applicant argues on page 12 that:
“As the present application is currently claimed, all claims deal only with stimulation (Claims 1-2, 9-12, 16-17 and 19) and defunction (Claims 20-25) of CMi nerve fibers. These issues were not even dealt with in Examiner's primary reference (i.e., Applicant's prior art patent application US 2005/0027336 and his resulting Patent No. US 7,402,167) and the invention is not disclosed or suggested in any other prior art including the Kleggetveit and Altshuler references”
Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the applicant is only addressing the primary reference, while the combination of references teach all limitations as claimed.
In view of these reasons the prior art rejections are maintained.
It is noted that all previously presented 112 rejections have been withdrawn in view of applicant's arguments /amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 16-17, 19-25 rejected under 35 U.S.C. 103 as being unpatentable over Nemenov [US 20050027336 A1] in view of Kleggetveit [“High spontaneous activity of C-nociceptors in painful polyneuropathy”, PAIN 153 (2012) 2040–2047] and further in view of Altshuler [US 20050154381 A1]
As per claim 20, Nemenov teaches a diode laser systems system for treating painful neuropathy (Nemenov Fig 3), said diode laser system comprising;
A) 	a diode laser producing laser pulses in a wavelength range of 800 nm to 1800 nm (Nemenov Fig 3, ¶0044 “The laser is operated at wavelength of 980 nm for most experiments of the type described herein”),
B)	TV infrared camera record images of a desired region of skin to record neurogenic flare (Nemenov ¶0023 “A diode laser may be used to produce warmth, tickling, itching, touch, burning/hot pain and pin-prick pain…”, ¶0087-88 “controller 26 for synchronization of stimulation scan and image recording…An infrared sensing camera 14 in both cases monitors the irradiated spot 20 and records reflexes of the subject” recorded reflexes corresponds to the claimed neurogenic flare / axon reflex/ axon reflex flare and  items 14, 26 correspond to claimed TV infrared image camera),
C)	a thermal camera adapted to monitor a desired region of skin to control laser induce, temperature (Nemenov Fig 3 item 14, ¶0087 “with the temperature of the surface being monitored by infrared sensing camera 14 that provides a feedback signal to controller 26”),
E)	an infrared LED adapted to illuminate a surface region desired of the skin (Nemenov abstract “a diode laser operating at a 980 nm wavelength is used to produce warmth, tickling, itching, touch, burning, hot pain or pin-prick pain” 980 is an infrared wavelength similar to as discussed in applicant specification) and
Nemenov does not expressly teach the method is adapted to defunctionalize CMi nerves and provide treatment of painful neuropathy.
 D) a cooling system adapted to cool a surface desired-region of skin, so as to keep, during the process, the surface region at a temperature lower than a region of the skin below the surface region, F) a polarizer to eliminate unwanted reflected light from skin surface; the c fibers are C-mechano-insensitive (CMi) nerve fibers and de-functionalizing CMi nerve fibers.
Kleggetveit, in an analogous field of neuropathy studies, teaches de-functionalizing CMi nerve fibers (In view of applicant spec. pages 22-23, heat causes de-functionalizing. Firstly Fig 2, also discloses heating to temperatures disclosed by applicant, hence effect of de-functionalizing would be same Kleggetveit Fig 2, page 2046 RHS “activity-dependent slowing of conduction” of CMi) and 
D) a cooling system adapted to cool a surface desired-region of skin, so as to keep, during the process, the surface region at a temperature lower than a region of the skin below the surface region (Kleggetveit Fig 2 step 3, “Cooling—Mild cooling of the skin via application of a paper soaked with cold tap water and alcohol” to temperature around 30 degrees shown.  This is similar to cooling temp as in applicant fig 6A.  that is during the cooling process the temp  of skin will be reduced.),
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Nemenov by integrating stimulations and recordings of C-nociceptors, including CMi for spontaneous activity, as in .  The motivation would be to study the contribution of spontaneous activity in CMi-nociceptors (silent nociceptors) in the neuropathy patients with pain.
Nemenov in view of Kleggetveit does not expressly show a F) a polarizer to eliminate unwanted reflected light from skin surface.  However, this is well known in the art.  
For e.g. Altshuler, teaches a polarizer to eliminate unwanted reflected light from skin surface (Altshuler ¶0018 “A polarizer can be coupled to the detector to substantially prevent radiation reflected from the skin surface region from reaching the detector...”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Nemenov in view of Kleggetveit by integrating polarizer as in Altshuler.  The motivation would be to prevent radiation from unwanted beams e.g. aiming /pilot beam, from reaching the infrared detector in Nemenov.
As per claim 21, Nemenov in view of Kleggetveit and Altshuler further teaches wherein the wavelength is about 980 nm (Nemenov ¶0044).
As per claims 1-2, it has limitations similar to claims 20-21 and are rejected for same reason as above.   Nemenov in view of Kleggetveit and Altshuler further teaches generating pulses of infrared light at wavelengths between 800 nm and 1600 nm for producing laser pulses (Nemenov ¶0069) 
B) controlling with a controller to produce said laser to produce laser pulses of desired duration of 100 ms to 10 sec (Nemenov ¶0072 “300 ms to 20 sec”) to produce a desired pulse power profile (Nemenov ¶0069, Fig. 11),
C) directing at least a portion of said pulses of infrared light to a target comprising a CMi nerve or a portion of said  CMi nerve (Nemenov ¶0069, heat directed to skin, which comprises c- fibers. Kleggetveit expressly recites CMi nerves) so as to produce single mode stimulation or de-functionalizing of the nerve (Nemenov abstract “single mode activation”).
As per claim 9, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said controller comprises a personal computer (Nemenov Fig 1 item 14, ¶0044).
As per claim 10, Nemenov in view of Kleggetveit and Altshuler further teaches further comprising a step for sensing temperature of said target (Nemenov Fig 3, ¶0089 “temperature feedback is provided with thermal infrared sensor 16 that can be used to…”.  See also claim 11).
As per claim 11, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said temperature sensor is configured to provide a temperature signal to said controller and said controller is programmed to utilize said temperature to provide feedback control of said laser in order to provide a desired temperature profile at said target (Nemenov Fig 3 ¶0089 “temperature feedback is provided with thermal infrared sensor 16 that can be used to control the temperature--time profile with a precision of less than 1 millisecond and 1 degree centigrade”.  See also claim 12).
As per claim 12, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said controller s programmed to provide laser pulsed according to a predetermined pulse energy profile to produce pain but no tissue injury (Nemenov claim 13).
As per claim 16, Nemenov in view of Kleggetveit and Altshuler further teaches wherein the said infrared light is directed to said target using an optical fiber with a core diameter chosen from a group of diameters consisting of: 20+/-15 microns, 60+/-15 microns and 100+/-15 microns (Nemenov ¶0085, ¶0088, ¶0198).
As per claim 17, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said infrared light is infrared having a wavelength of about 1450 nm (Nemenov ¶0088).
As per claim 19, Nemenov in view of Kleggetveit and Altshuler further teaches wherein said infrared light is infrared light having a wavelength of about 810 nm (Nemenov ¶0069 “lasing wavelength of laser diode (800 nm-1.9micrometer).  This includes 810 nm).
As per claim 22-23, Nemenov in view of Kleggetveit and Altshuler further teaches wherein the diode laser system is adapted to generate neurogenic flare below pain threshold (Nemenov ¶0090), and if applied repeatedly with interval over 200 sec (¶0102 “…step 2) is repeated with successively longer pulse duration until 200-300 ms is reached”) may reproducibly activates neurogenic flare (This is a claimed result of using interval over 200 sec.  Same result may occur with Nemenov also).
As per claim 24, Nemenov in view of Kleggetveit and Altshuler further teaches wherein repeatable application the diode laser (Nemenov ¶0046 “Single pulses such as: 1 ms-60 sec”) to deactivate, de-functionalize and temporary deplete CMi and other heat sensitive pain mediated nerve fibers (nociceptors) and therefore provide pain relief for patients with peripheral pain (This is a claimed result of using interval below 120 sec.  Same results may occur with Nemenov also). 
As per claim 25, wherein the diode laser system is adapted to induce surface peak temperature in the range of 45 °C  to 60°C at wavelengths of about 980 nm (Nemenov Fig 8A, ¶0091).
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793